NUMBER 13-18-00009-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

LONNIE MARTIN WILLIAMS,                                                   Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 24th District Court
                        of Victoria County, Texas.



                       MEMORANDUM OPINION
           Before Justices Contreras, Longoria, and Hinojosa
              Memorandum Opinion by Justice Longoria

      Appellant Lonnie Martin Williams appeals his conviction for aggravated robbery, a

first-degree felony. See TEX. PENAL CODE ANN. § 29.03 (West, Westlaw through 2017 1st

C.S.). After a plea of “true” to the enhancement paragraph, punishment was assessed at
thirty-five years’ imprisonment. By one issue, Williams argues that the trial court erred in

denying his motion for a mistrial. We affirm.

                                      I.       BACKGROUND

       On June 1, 2017, Williams was indicted for two counts of aggravated robbery and

one count of possession of a substance in penalty group one in an amount less than a

gram. See id. § 29.03, TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (West, Westlaw

through 2017 1st C.S.). The two aggravated robbery counts were enhanced due to

Williams’s prior felony conviction.

       On October 16, 2017, the case was called to trial and voir dire proceedings

commenced. During voir dire, the State asked the panel if any member knew any of the

witnesses, including Derek Garcia, the alleged victim in count one of aggravated robbery;

no venire member raised their hand in response. The following day, prior to opening

arguments, the witnesses were brought into the courtroom in the presence of the jury to

be sworn in, Garcia among them.              After the witnesses were sworn in and left the

courtroom, a member of the jury panel informed the trial court that she knew Garcia. The

juror stated: “I don’t really know, but I know Derek Garcia. I don’t know him personally

but I’ve seen him and I’ve talked to him, but not personally.” The trial court judge asked

if knowing the witness would affect the juror in any way, and the juror replied that it would

not. Williams’s counsel moved for a mistrial, which was overruled. Williams was found

guilty on count one, the aggravated robbery of Garcia, and found not guilty on counts two

and three. This appeal followed.

                                       II.      DISCUSSION




                                                 2
       By his sole issue, Williams contends that the trial court erred by denying his motion

for mistrial after learning that a juror knew one of the witnesses, an alleged victim. He

argues that he was unable to use a peremptory strike on the juror and having the juror

empaneled caused him harm.

A.     Standard of Review and Applicable Law

       We review a trial court’s ruling on a motion for mistrial for an abuse of discretion.

Archie v. State, 221 S.W.3d 695, 699 (Tex. Crim. App. 2007). We view the evidence in

the light most favorable to the trial court’s ruling and uphold the trial court’s ruling if it was

within the zone of reasonable disagreement. Wead v. State, 129 S.W.3d 126, 129 (Tex.

Crim. App. 2004). We do not substitute our judgment for that of the trial court, but rather

we decide whether the trial court’s decision was arbitrary or unreasonable. Id. Thus, a

trial court abuses its discretion in denying a motion for mistrial only when no reasonable

view of the record could support the trial court’s ruling. Charles v. State, 146 S.W.3d 204,

208 (Tex. Crim. App. 2004).

              A mistrial is an appropriate remedy in “extreme circumstances” for a
       narrow class of highly prejudicial and incurable errors. Hawkins v. State,
       135 S.W.3d 72, 77 (Tex. Crim. App. 2004); Wood v. State, 18 S.W.3d 642,
       648 (Tex. Crim. App. 2000). A mistrial halts trial proceedings when error is
       so prejudicial that expenditure of further time and expense would be
       wasteful and futile. Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App.
       1999). Whether an error requires a mistrial must be determined by the
       particular facts of the case. Id.

Ocon v. State, 284 S.W.3d 880, 884–85 (Tex. Crim. App. 2009); see Brewer v. State, 367
S.W.3d 251, 253 (Tex. Crim. App. 2012); see also Steer v. State, No. 13-11-00758-CR,

2013 WL 2146722, at *1–2 (Tex. App.—Corpus Christi May 16, 2013, pet. ref’d) (mem.

op., not designated for publication). A trial judge’s ability to declare a mistrial based on

manifest necessity is limited to “very extraordinary and striking circumstances.” Hill v.

                                                3
State, 90 S.W.3d 308, 313 (Tex. Crim. App. 2002). Manifest necessity exists when the

circumstances render it impossible to arrive at a fair verdict, when it is impossible to

continue with trial, or when the verdict would be automatically reversed on appeal

because of trial error. Id.

       Initially, the burden is on the parties to be diligent during voir dire and ask all

pertinent questions to reveal potential bias. Gonzales v. State, 3 S.W.3d 915, 917–18

(Tex. Crim. App. 1999). When, notwithstanding the complaining party’s diligence during

voir dire, a juror later discloses his knowledge of or relationship with a witness, the juror

is considered to have withheld information during voir dire. See, e.g., Franklin v. State,

12 S.W.3d 473, 477 (Tex. Crim. App. 2000). When the withheld information is material,

it is constitutional error to deny a motion for mistrial. Franklin v. State, 138 S.W.3d 351,

353–54, 356–57 (Tex. Crim. App. 2004). When the withheld information is not material

and the record does not show the appellant has been deprived of an impartial jury or

denied a fair trial, the trial court’s denial of a motion for mistrial is not error. Decker v.

State, 717 S.W.2d 903, 907–08 (Tex. Crim. App. 1986) (op. on reh’g); see Lopez v. State,

261 S.W.3d 103, 106–07 (Tex. App.—San Antonio 2008, pet. ref’d).

       “To determine materiality, we evaluate whether the withheld information would

likely reveal the juror harbored a bias or prejudice to such a degree that the juror should

have been excused from jury service.” Sypert v. State, 196 S.W.3d 896, 900 (Tex. App—

Texarkana 2006, pet. ref’d). “[M]ere familiarity with a witness is not necessarily material

information.” Franklin, 12 S.W.3d at 478. A potential juror’s acquaintance with a witness

is material only if the nature of the relationship reveals a potential for bias or prejudice on

the part of the juror. See id.; Decker, 717 S.W.2d at 907.



                                              4
B.    Analysis

      During voir dire, the jury panel was asked whether they knew the alleged victim,

Derek Garcia; there was no response from the panel. There were no additional questions

related to knowledge of or any relationship with Garcia. After having seen the witnesses

in the courtroom, a sworn juror approached the trial court because she recognized Garcia.

In addressing whether the juror withheld material information, we determine whether the

relationship between the juror and the complainant had a potential for demonstrating bias

or prejudice on the part of the juror against Williams. See Decker, 717 S.W.2d at 907;

Santacruz v. State, 963 S.W.2d 194, 197 (Tex. App.—Amarillo 1998, pet. ref’d). In

Decker, the Texas Court of Criminal Appeals addressed the issue of when a juror’s mere

acquaintance with a witness is material information in the context of voir dire. 717 S.W.2d

at 907. Decker involved a juror who did not respond when asked in voir dire whether

anyone knew the complaining witness, who was identified by name. Id. After the jury

was sworn, one of the jurors notified the court he recognized the complainant. Id. The

juror testified he did not know the complaining witness by name, but recognized him as a

co-worker. Id. at 906. The juror testified he met the complainant seven or eight times,

but they were not friends and had never socialized together. Id. The court concluded

there was no showing the relationship between the juror and complaining witness had

any potential for bias or prejudice on the part of the juror, and therefore the withheld

information was not material. Id. at 907.

      Here the facts demonstrate less potential for bias than those in Decker. In this

case, there is no evidence of any relationship, as a coworker or otherwise, between the

juror and the complainant. The juror stated she did not know the witness personally and



                                            5
she stated that her knowledge of the witness would not affect her impartiality. The record

does not demonstrate the juror’s knowledge of the alleged victim would create bias or

prejudice in favor of the State or against Williams. See Lopez, 261 S.W.3d at 107–08.

The juror in this case made no unequivocal statement indicating bias or prejudice;

therefore, we conclude that the withheld information did not suggest any bias or prejudice

and was not material. See Decker, 717 S.W.2d at 902; see also Lopez, 261 S.W.3d at

108. Williams’s sole issue is overruled.

                                   III.    CONCLUSION

       We affirm the trial court’s judgment.

                                                              NORA L. LONGORIA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of August, 2018.




                                               6